Citation Nr: 1032155	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  10-01 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment from the Filipino Veterans Equity 
Compensation Fund.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant alleges that he is eligible for payments from the 
Filipino Veterans Equity Compensation Fund based on guerilla 
service during World War II.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

In July 2003 the National Personnel Records Center (NPRC) 
verified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

Since July 2009 VA has received relevant evidence going to proof 
of eligible service.  That evidence has not been submitted to the 
NPRC for consideration.  This evidence includes a book authored 
by the appellant and dated in 1995 and a letter from the 
Philippine Veterans Affairs Office dated in February 2009 and 
received in October 2009.  Under recent court determinations, 
this evidence must be submitted to the NPRC for verification of 
service.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  

The letter referred to above is not in English.  This letter must 
be translated into English prior to submission to the NPRC.  

Finally, VA must send the appellant notice informing him of that 
he may show evidence of qualifying service by submitting 
documents which have been issued by a U.S. service department 
which show that he had the requisite service.  Palor v. 
Nicholson, 21 Vet. App. 325, 332 (2007) (it is error to deny a 
claim for VA benefits based on lack of veteran status without 
informing the claimant that he or she may show service by the 
submission of documents that meet certain requirements).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Send the appellant a letter informing him 
of the service required for eligibility to a 
one-time payment from the Filipino Veterans 
Equity Compensation Fund and informing him 
that he can submit evidence consisting of a 
document or documents issued by the U.S. 
service department to show that he has 
eligible service.  

2.  Obtain an English translation of the 
February 2009 letter from the Philippine 
Veterans Affairs Office.  

3.  After allowing for an appropriate time to 
respond to the above notice, submit all 
evidence received after July 2009, including 
(but not limited to) the English translation 
of the February 2009 letter from the 
Philippine Veterans Affairs Office and the 
1995 hardback book "For Love of Freedom" to 
the NPRC for verification as to whether the 
appellant had service in the recognized 
guerrillas in the service of the U.S. Armed 
Forces.  

4.  Then readjudicate the issue on appeal.  
If the benefit sought is not granted provide 
the appellant with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



